DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Applicant’s amendment filed 6/20/22 is acknowledged. Claims 1-18  are pending. 

Claims 10-18 remain withdrawn from further consideration. 

      Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the parts (11,12 and 13, altogether) of reference to Wang are now considered to read as the flexible carrier body instead of part (13) alone. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. - (US9895004), hereinafter referred to as “Wang”.

Regarding Claim 1, Wang discloses (Figure 1) an air-permeable carrier (1, air permeable per Column 4, lines 4-11), comprising: 
a flexible carrier body (the flexible body comprises parts 11,12,13) having a plurality of pores (pores contain 120); and 
at least one temperature adjusting unit (120) in the carrier body (as shown in Figure 1), filled in at least one of the pores (per Column 5, lines 1-3) in a partial region of the carrier body (regions defined by units 120), and comprising an adhesive (122) and a plurality of phase change microcapsules (121) mixed in the adhesive (as shown in Figure 1 and per Column 4, lines 32-33), wherein at least one region (any region of the body at and surrounding the units 120) of the air-permeable carrier proximate and corresponding to the temperature adjusting unit (as shown in Figure 1) forms at least one temperature adjusting region (per Column 4, lines 4-14); and each of the at least one temperature adjusting unit (120) is located within, and without being exposed from the carrier body. (the unit 120 is entirely surrounded by 11,12 and 13).
In regards to whether the at least one temperature adjusting unit is “injected” in the carrier body, the recitation is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product disclosed by Wang is the same as the product claimed, since as shown in Figure 1 and per Column 5, lines 1-3, the at least one temperature adjusting unit partially enter the pores in the body, meeting the limitation of the claim.
Regarding Claim 6, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein the carrier body comprises microporous elastomers (viscoelastic foam, per Column 4, lines 15-18, pores being inherent to the foam, and the size of the pores being measurable in microns) comprising at least one of polyurethane, polyethylene, ethylene-vinyl acetate copolymer, melamine, polyvinyl chloride, thermoplastic rubber, latex and silica gel (at least polyurethane, per Column 4, lines 15-18).
Regarding Claim 8, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein a plurality of temperature adjusting units (plural units 120) are embedded in the carrier body (as shown in Figure 1 and as set forth in claim 1 above), and each horizontal distance (spacing distance between adjacent units 120 in Figure 1) between any two adjacent temperature adjusting units on at least one longitudinal cross section (cross-section of Figure 1) of the carrier body that are disposed in a horizontal row (row of units 120 shown in Figure 1) are substantially the same (as shown in Figure 1 and per Column 4, lines 32-37, i.e. units 120 are disposed at equal spacing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Buckley et al. - (US5722482), hereinafter referred to as “Buckley”.

Regarding Claim 2, Wang discloses the air-permeable carrier according to claim 1 but fails to teach wherein the temperature adjusting unit further comprises a high thermal conductivity material.
However, Buckley teaches (Figure 8) a flexible carrier body (21, flexible open cell foam, per Columns 3 & 4, lines 65-67 & 1, respectively) having a plurality of pores (inherent pores of the open-cell foam), a plurality of phase change microcapsules (20, per Column 4, lines 13-15 & 22-24), and an adhesive (third substance to prevent the PCM from migrating, i.e. paste, per Column 4, lines 29-31). In particular, Buckley teaches a high thermal conductivity material (27) interspersed with the microcapsules (as shown in Figure 8) for the purpose of improving heat distribution throughout the carrier body thus making a more effective utilization of the phase change microcapsules, ultimately increasing the heat transfer efficiency of the carrier body (per Columns 7 & 18, lines 49-46 & 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang, by interspersing a high thermal conductivity material with the plurality of phase change microcapsules, as taught by Buckley, for the purpose of improving heat distribution throughout the carrier body, thus making a more effective utilization of the phase change microcapsules, ultimately increasing the heat transfer efficiency of the carrier body.  
Regarding Claim 4, Wang discloses the air-permeable carrier according to claim 2 but fails to explicitly teach wherein the high thermal conductivity material comprises at least one of graphene, boron nitride and aluminum oxide.
Buckley does however teach that the purpose of the high thermal conductivity material interposed with the phase change material microcapsules is to improve heat distribution throughout the carrier body thus making a more effective utilization of the phase change microcapsules. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select at least one of graphene, boron nitride and aluminum oxide material for the high thermal conductivity material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Grynaeus et al. - (US2004/0043212), hereinafter referred to as “Grynaeus”.

Regarding Claims 3 and 5, Wang discloses the air-permeable carrier according to claim 1 but fails to teach wherein a ratio of a percent by weight of the phase change microcapsules to a percent by weight of the adhesive is 50.0-90.0: 10.0-50.0.
Grynaeus does however teach (Figure 1) a carrier body (1) having a plurality of pores (4); and a temperature adjusting unit (5 & 6) in the pores of the carrier body (as shown in Figure 1), the temperature adjusting unit comprising an adhesive (5) and a plurality of phase change microcapsules (6) missed in the adhesive (as shown in Figure 1). In particular, Grynaeus teaches that the preferred ratio of between the amount of microcapsules to the amount of adhesive depends on the required properties of the finished product (per Paragraph 0029). 
Therefore, a ratio of a percent by weight of the phase change microcapsules to a percent by weight of the adhesive, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the preferred ratio of between the amount of microcapsules to the amount of adhesive depends on the required properties of the finished product. Therefore, since the general conditions of the claim, i.e. the temperature adjusting unit comprising an adhesive and a plurality of phase change microcapsules missed in the adhesive, were disclosed in the prior art by both Wang and Grynaeus, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wang, by employing a ratio of a percent by weight of the phase change microcapsules to a percent by weight of the adhesive of 50.0-90.0: 10.0-50.0 as to claim 3, and of 55.0-99.9: 0.1-45.0 as to claim 5.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Kimura et al. - (US2010/0203788), hereinafter referred to as “Kimura”.

Regarding Claim 7, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein the carrier body comprises at least one of polyester, polyamide, polyethylene, polypropylene, polyurethane, polyimide (at least polyurethane, per Column 4, lines 16-18) but teaches wherein the carrier body comprises at viscoelastic foam (per Column 4, lines 15-18) rather than at least one fiber assembly.
However, Kimura teaches that it is old and well-known to employ foamed urethane or fiber assemblies as carrier bodies (i.e. cushions, etc., per Paragraph 0002, lines 1-5). In particular, Kimura teaches that foam urethane texture is uncomfortable for continuous contact with the human body (which would be the case in use as a mat as intended by Wang) whereas fiber assemblies (comprising polyurethane resin/adhesive as to prevent falling off fibers, per Paragraph 0041 & 0061) exhibit a softer texture while still be sufficiently air-permeable and flexible (per Paragraph 0002, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang, by substituting a carrier body made of at least one fiber assembly comprising at least polyurethane for the carrier body made of polyurethane foam, as taught by Kimura, for the purpose of enhancing the texture, i.e. softness, of the carrier body, ultimately increasing user comfort.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding Claim 9, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein a plurality of temperature adjusting units (plural units 120) are embedded in the carrier body (as shown in Figure 1 and as set forth in claim 1 above) but fails to teach wherein at least one horizontal distance between two adjacent temperature adjusting units is different from another vertical distance between two adjacent temperature adjusting units, or at least one vertical distance between two adjacent temperature adjusting units is different from another vertical distance between two adjacent temperature adjusting units (in the above, a horizontal direction and a vertical direction are each interpreted in view of Applicant disclosure to mean the distance between two adjacent temperature adjusting units in the longitudinal direction of the carrier body and the distance between two adjacent temperature adjusting units in the width direction of the carrier body, respectively).
Wang does however teach that the air-permeable carrier is employed as a human body support structure, i.e. a mat, a pillow, etc. In Wang, the plurality of temperature adjusting units are employed spaced from each other in order to enhance user comfort by dissipating heat from the human body through the air-permeable carrier without sacrificing the flexibility of the carrier body (per Wang’s Column 6, lines 18-31). A skilled artisan would have recognized that the arrangement of the plurality of temperature adjusting units within the air-permeable carrier, i.e. their spacing in the horizontal and vertical directions, would be selected as to best achieve the intended purpose of enhancing user comfort by dissipating heat from the human body through the air-permeable carrier. A skilled artisan would have further recognized that the spacing in the either direction can either be the same or different within the finite confines of the carrier body.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to space the plurality of temperature adjusting units within the carrier body at a same distance from each other or a different distance from each other in either of the vertical and horizontal directions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. enhancing user comfort by dissipating heat from the human body through the air-permeable carrier, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wang, by trying to set at least one horizontal distance between two adjacent temperature adjusting units being different from another vertical distance between two adjacent temperature adjusting units, or by trying to set at least one vertical distance between two adjacent temperature adjusting units being different from another vertical distance between two adjacent temperature adjusting units, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763